Case 5:11-cv-11166-JCO-MKM ECF No. 22, PagelD.70 Filed 10/22/19 Page 1of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, Case No. 11-11166
Hon. JOHN CORBETT O’MEARA

Vv.
ALVIN L. ROBINSON,
Defendant,

Defendant.
/

SATISFACTION OF JUDGMENT
TO: CLERK OF THE COURT
This is to certify that the judgment entered in this case on October 26, 2011,
in favor of plaintiff and against defendant, ALVIN L. ROBINSON, in the amount

of $3,322.02 has been satisfied in full.
I certify under penalty of perjury that the foregoing is true and correct.

Respectfully submitted,

By:  s/Thomas L, Sooy
Thomas L. Sooy (P80476)

Attorney for the United States

The Law Offices of Robert A. Schuerger
81 South Fifth Street, Suite 200
Columbus, Ohio 43215

Phone: 614-674-6852

Date: O cletey OY adl 4

 

 
Case 5:11-cv-11166-JCO-MKM ECF No. 22, PagelD.71 Filed 10/22/19 Page 2 of 2

CERTIFICATE OF SERVICE

I certify that on OC foloor ‘dg jd 4 I electronically filed the foregoing
Satisfaction of Judgment with the Court’s electronic filing system, which system

will notice of such filing to all counsel of record.

I further certify that Kimberly Pinto, Paralegal, of The Law Offices of Robert
A. Schuerger, has mailed, by first class mail, a copy of the Satisfaction of Judgment
to the defendant at the address below.

ALVIN L. ROBINSON
12956 STAHELIN AVE.
DETROIT, MI 48223

By: s/Thomas L. Sooy
Thomas L. Sooy (P80476)

Attorney for the United States

The Law Offices of Robert A. Schuerger
81 South Fifth Street, Suite 200
Columbus, Ohio 43215

Phone: 614-674-6852
